DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 10,263,587, effectively filed on Feb 28, 2017) in view of Son et al. (US 8,648,671, cited by the applicant) and Ebuchi et al. (US 7,321,183).
Regarding claim 1, Patil (i.e. Fig. 1) discloses an acoustic wave component (100 as shown in Fig. 1B) comprising:
a first bulk acoustic wave resonator (100) on a substrate (102), the first bulk acoustic wave resonator (100) including a first electrode (106), a second electrode (104), a piezoelectric layer (105) positioned between the first electrode (106) and the second electrode (106), and a multi-layer raised frame structure (as denoted by the examiner in the annotated Fig. 1 of Patil above), the multi-layer raised frame structure including a layer (as denoted by the examiner in the annotated Fig. 1 of Patil above, which although shown as a void (e.g., air), is taught by Patil as being filled with a low acoustic impedance material, Patil: col. 5, lines 35-40) positioned between the piezoelectric layer (105) and the first electrode (106) and per claim 9, one of the layers of the multi-layer raised frame structure is a silicon dioxide layer (col 5, lines 17-21) and per claim 10, the first bulk acoustic wave resonator includes a recessed frame structure (col 5, lines 54-60);

    PNG
    media_image1.png
    351
    885
    media_image1.png
    Greyscale

Fig. 1 of Patil (left up), Fig. 1 of Son (right up) and Fig. 6B (bottom) of Patil redrawn in view of the obvious modification done to Patil in view of Son, annotated by the examiner for ease of reference.
 
Patil further teaches in Fig. 6B, a second bulk acoustic wave resonator (FBAR 651 is considered as a first bulk acoustic wave resonator and thus FBAR 652 represents a second FABR) on the substrate (like 102 of Fig. 1) and thus per claim 3, the first and second BAW resonators are film bulk acoustic wave resonator FBARs (col 20, lines 10-15) and per claim 11, the second bulk acoustic wave resonator includes a second multi-layer raised frame structure (see Fig. 6B);
a conductor (112, as shown in Fig. 1 of Patil, acts as electrical interconnect, col 9, lines 24-35) electrically connecting the first bulk acoustic wave resonator (substituting each of the identical first and second BAW resonators of Fig. 6B of Patil with FBAR resonator like that of Fig.1 of Patil as shown in the bottom modified Fig. 6B of Patil above) to the second bulk acoustic wave resonator; and
Patil, however, is not explicit about an air gap positioned between the conductor and a surface of the substrate.
In an analogous example, Son (i.e. in Fig. 1) teaches a filter comprising an interconnected multi BAW resonators like that of Patil, shows an air cavity 141 formed below the lower electrode 123 wherein the air cavity 141 occupy a space between a first BAW resonator 120 and a second BAW resonator 130 to isolate these resonating structures from each other from anywhere else than the top electrodes accordingly, a power loss via an electrode may be limited, and a driving power of the resonators may Son: col 5, lines 42-53). This isolation mechanism is also known from other arts, one such example is Ebuchi et al. (US7,321,183). Ebuchi also shows in Fig. 21, an interconnected multi BAW resonators like that of Patil, where air cavities 52 are formed below the connecting conductive portion (48a) of upper electrodes of two resonators 70a and 70b (Ebuchi: cols. 12-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to fabricate a cavity below the connecting conductive portion (112) of two resonators of Patil as shown in modified Fig. 6B of Patil above following the teachings of Son and Ebuchi for obvious benefits of isolation between two resonating structures from each other from anywhere else than the top electrodes to reduce power loss via electrode, and a driving power of the resonators may be reduced by minimizing or reducing the contact area between the top electrode portion 140 and the substrate through implementation of the air cavity. Such a modification would have been considered an obvious improvement well known in the art because of being used across the industry (Son of Samsung Inc. and Ebuchi of Toshiba). 
In the resultant Acoustic wave resonator component, also per claim 4, the air gap is an air cavity for the first film bulk acoustic wave resonator and the second film bulk acoustic wave resonator (col 21, lines 19-25) and per claim 5, the air gap is an air cavity in the substrate (in the substrate 102, see Fig. 1 of Patil) and per claim 6, the air gap is positioned between a layer of piezoelectric material (105) and the substrate (102)
claim 7, Son also teaches the air gap is an air bridge over a surface of the substrate closest to a piezoelectric layer of the first bulk acoustic wave resonator, which would be adoptable for the resultant multi resonator acoustic wave component of Patil modified in view of Son and per claim 8, Patil also teaches an air gap as an air bridge (110b in Fig. 1, col 5, lines 35-47) positioned between a layer of piezoelectric material and the conductor.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. and Son et al. (cited by the applicant) and further in view of Gheorghe et al. (“Circuit Models for Anti-series and Anti-parallel Connections of Power BAW Resonators”, IEEE Conference Paper, November 2008). 
Regarding claim 2, although the resultant combination of Patil and Son/Ebuchi, is not explicit about anti-series connection.
Gheorghe et al. teaches anti-series, anti-parallel connections of power BAW resonators and is known to reduce the second harmonic component in ladder filter network such as Patil’s (Fig. 5). 
Therefore, it would have been obvious to a person of ordinary skill to resort to anti-series, anti-parallel connections of BAW resonators of the resultant combination of Patil and Son/Ebuchi to exploit the benefit of second harmonic suppression.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 10,263,587, effectively filed on Feb 28, 2017) and Son et al. (US 8,648,671, cited by the applicant) and further in view of Onishi et al. (US 2007/0200146). 
Regarding Claims 12, 17 & 20, Onishi teaches application of multi-BAW resonators (Fig. 11) in a wireless communication device such as a mobile phone (§0002) front end module (communication apparatus 43, Fig. 9) having ladder filter configurations (Figs. 2A & 2B) for transmit (434) and receive (436) filters connected with Onishi: Fig. 9, §0097). 
Onishi, also teaches in Fig. 2A & 2B representative acoustic wave filters, comprising resonators (exemplarily shown in Fig. 13 as 52) including a first and second bulk acoustic wave resonators conductively interconnected with each other on a substrate.
Onishi, however, is silent about a multi-layer raised frame structure and a conductor electrically connecting a first bulk acoustic wave resonator to a second bulk acoustic wave resonator with an air gap positioned between the conductor and a surface of the substrate.
The resultant combination of Patil in view of Son, as discussed in detail in regards to claim 1, teaches an acoustic wave filter including a first bulk acoustic wave resonator having a multi-layer raised frame structure and being on a substrate, a second bulk acoustic wave resonator on the substrate, a conductor electrically connecting the first bulk acoustic wave resonator to the second bulk acoustic wave resonator, and an air gap positioned between the conductor and a surface of the substrate; 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply well designed multi-BAW resonators similar to the resultant combination of Patil modified in view of Son/Ebuchi (as shown in modified Fig. 6B of Patil above) connected in ladder filter configurations (Fig. 5 of Patil, ) to design the transmit (434) and receive (436) filters of Onishi front end module (communication apparatus 43, Fig. 9) where RF switch allows switching between the claim 13 where 433 would represent the radio frequency amplifier and 13 will represent the radio frequency switch configured to selectively electrically connect the radio frequency amplifier (433) and the acoustic wave filter (434).
According to claim 14, Onishi although teaches PCS band signal in the range of 1850 MHz to 1910 MHz for transmit filter and 1930 MHz to 1990 MHz for receiving filter 304, it is well-known in the art of ladder network modern filter design using BAW resonators that 1850-1990 MHz includes the fifth generation New Radio signal within a frequency band in Frequency Range 1 (The frequency bands for 5G networks come in two sets. Frequency range 1 is from 450 MHz to 6 GHz. Frequency range 2 is from 24.25 GHz to 52.6 GHz, please see the online article in sdx central by Craven, C., “What Is the 5G Spectrum? Definition” published on Jan. 18, 2020). 
Finally per claims 16 & 19, the acoustic wave filter (434) is a transmit filter having an antenna port (331b, connected to the antenna 435), and in the filter level, per claims 15 & 18, the conductor electrically connects the first bulk acoustic wave resonator in anti-series with the second bulk acoustic wave resonator as discussed in detail regarding claim 2 using Patil and Son/Ebuchi and Gheorghe’s teaching (please see the discussion in regards to claim 2 above) and further per claims 16 & 19, the first bulk acoustic wave resonator (similar to the ones FBAR 651 shown above in modified Fig. 6B of Patil) and the second bulk acoustic wave resonator (FBAR 652) are coupled between all other series bulk acoustic wave resonators of the acoustic wave filter (exemplarily shown in Fig. 5 of Patil) and the antenna port (331b of Onishi, Fig. 9). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843